                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 2:19-CR-149
                                                  )
 JUSTIN CLAUDE RICHARDSON                         )


                                        ORDER

       The defendant has pled guilty to receiving child pornography. He is presently

 scheduled for sentencing on September 2, 2021.

       The Presentence Investigation Report was disclosed on July 26, 2021 [doc. 51],

 informing the Court and the defendant that six purported victims seek restitution. [Id., ¶¶

 19, 95]. In light of that new information, it is ORDERED that:

       1. The sentencing hearing presently set for September 2, 2021, is
       CANCELED pending further order of the Court.

       2. Absent an agreement as to the amounts of restitution, the United States
       and the defendant SHALL file briefing on that issue no later than September
       10, 2021. The briefing shall be accompanied by all relevant documentation.
       Response briefs, if any, must be filed no later than September 17, 2021. The
       parties’ briefing shall, with specificity, explain the exact amount of
       restitution argued for by that party as to this defendant and as to each
       claimant, consistent with United States v. Gamble, 709 F.3d 541 (6th Cir.
       2013) and Paroline v. United States, 572 U.S. 434 (2014). “It is not sufficient
       for a party to mention a possible argument in the most skeletal way, leaving
       the court to ... put flesh on its bones.” United States v. Cole, 359 F.3d 420,
       428 n.13 (6th Cir. 2004) (citation omitted).

       3. The Clerk of Court is directed to mail a copy of this order to counsel for
       each restitution claimant as follows:




Case 2:19-cr-00149-RLJ-CRW Document 52 Filed 07/29/21 Page 1 of 2 PageID #: 150
          Marsh Law Firm PLLC (on behalf of Fiona)
          Box 4668 # 65135
          New York, NY 10163-4668

          Cusack, Gilfillan & O’Day LLC (on behalf of Cindy)
          415 Hamilton Boulevard
          Peoria, IL 61602

          Marsh Law Firm PLLC (on behalf of Jenny)
          Box 4668 # 65135
          New York, NY 10163-4668

          Utah Crime Victims Legal Clinic (on behalf of Anna)
          404 East 4500 South, Suite B24
          Salt Lake City, UT 84107

          Deborah A. Bianco P.S. (on behalf of Jessy)
          14535 Bellevue-Redmond Road, # 201
          Bellevue, WA 98007

          Deborah A. Bianco P.S. (on behalf of Pia)
          14535 Bellevue-Redmond Road, # 201
          Bellevue, WA 98007

       Should any claimant’s counsel wish to submit additional briefing beyond that
       contained in their restitution packet, counsel shall do so in strict compliance
       with the briefing procedures set forth above.

              IT IS SO ORDERED.

                                                         ENTER:

                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2

Case 2:19-cr-00149-RLJ-CRW Document 52 Filed 07/29/21 Page 2 of 2 PageID #: 151
